Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the Amendment and Remarks filed 24 November 2020, wherein claim 4 was canceled and claims 14-17 newly added. Claims 1-3 and 5-17 are pending and presently under consideration in this application. 

Response to Amendment
Applicants have introduced claims 14-17, drawn to the % by weight of compounds contained in the claimed liquid crystal composition.

Applicants have amended the base independent claim I to now require: 
    PNG
    media_image1.png
    172
    688
    media_image1.png
    Greyscale
Subsequently, the rejection of claims under 35 U.S.C. 102(a)(2) over each of Tuffin et al. (PGPUB’886) and Kato et al. (‘657), as set forth in the previous office action on the merits, is no longer applicable. Applicants’ arguments with respect to the rejection of claims under 35 U.S.C. 102(a)(2) over Tuffin et al. (PGPUB’886), as set forth in the previous office action on the merits, are moot since all of the claims are now rejected under 35 U.S.C. 103 as a result of applicants’ amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being obvious over Tuffin et al. (U.S. Patent Application Publication No. 2015/0175886). 
Tuffin et al. discloses a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae I, IIA and T. Example 5 therein [0352] expressly illustrates the combination of at least one compound inclusive of the compound of the present formula I-1 as represented by CP-3-N, at least one compound inclusive of the compound of the present formula IIA-2 as represented by CY-3-O2, and at least one compound inclusive of the compound of the present formula T-1 as represented by 
    PNG
    media_image2.png
    303
    430
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    310
    441
    media_image3.png
    Greyscale
; although Tuffin et al. does not disclose the dielectric anisotropy of Example 5, Examples 2 therein does exhibit a negative dielectric anisotropy [0342]. Dichroic dyes are among the list of potential additive which may be further incorporated into the invention liquid crystal composition [0260].
Although Tuffin et al. does not expressly illustrate the further incorporation of a compound of the present formula O as in claim 8, since they are well known in the liquid crystal art, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them in the inventive liquid crystal medium of et al. Tuffin et al., with reasonable expectations of achieving, absent object evidence to the .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed 24 November 2020 with respect to the rejection of claims under each of 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 over Kato et al. (PGPUB’886), as set forth in the previous office action on the merits, have been fully considered and are persuasive.  The aforementioned rejections have been withdrawn. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant's arguments filed 24 November 2020, with respect to Tuffin et al. being allegedly silent with respect to a medium with a dye and/or a medium having a negative dielectric anisotropy, have been fully considered, but they are not persuasive; as noted in the preceding rejection under 35 U.S.C. 103, Tuffin et al. does indeed teach each of the aforementioned limitations which were added to the base independent claim 1. In response to applicants’ arguments that the prior art of record does not teach the use of the compound in applicants’ claimed amount of % or more, the Examiner notes that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result  within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722